 



Exhibit (10)(i)
CMS ENERGY DEFERRED SALARY SAVINGS PLAN
The purposes of the CMS Energy Deferred Salary Savings Plan (the “Plan”) are to
provide key management employees the opportunity to defer additional
compensation in excess of the limitations on contributions imposed on the
Savings Plan for Employees of Consumers Energy and other CMS Energy Companies
due to the application of various laws and regulations including the limitations
of Code Section 401(a)(17), 402(g) or 415(c)(1)(A) and to provide those
employees with employer matching contributions equal to the matching
contributions that would have been made by the Company on their behalf under the
Savings Plan. Further, Additional Deferrals are also permitted to assist
employees in meeting their financial goals. This plan is maintained primarily
for the purpose of providing deferred compensation to a select group of
management or highly compensated employees.
This Plan was originally effective on December 1, 1989 and includes amendments
through December 1, 2007.
SECTION 1. DEFINITIONS
1.1 Definitions. Whenever used in this Plan, the following terms shall have the
respective meanings set forth below, unless the context indicates otherwise:

     
Account or Account
Balance
  The notional amount credited to a Participant or beneficiary in accordance
with the provisions of this Plan.
 
   
Additional Deferral
  The amount deferred by a Participant in accordance with Section 3.3.
 
   
Code
  The Internal Revenue Code of 1986, as amended.
 
   
Company
  CMS Energy Corporation and its subsidiaries which are directly or indirectly
owned 80% or greater. For purposes of determining a Separation from Service from
the Company, the Company shall include the CMS Energy Corporation and all
persons or entities that would be considered a single employer under Code
Section 414(b) or Section 414(c), using for such purposes a “50 percent”
standard, instead of an “80 percent” standard, under such provisions.
 
   
Compensation
  A Participant’s regular salary from an Employer, before any adjustment for
Deferrals under this Plan or any other deferred compensation plan of the
Company, the Savings Plan, Code Section 125 plans, or deductions for taxes or
other withholdings, but excluding any bonus, imputed income, incentive or other
premium pay. For purposes of determining amounts subject to a deferral election
under Section 3.1, Compensation for a Plan Year does not include any amounts
paid in the Plan Year that are attributable to services performed by the
Participant in an earlier Plan Year, except to the extent permitted by Code
Section 409A.
 
   
Deferrals
  Amounts deferred by a Participant pursuant to Section 3.
 
   
Employee
  Any person, employed by an Employer and on the payroll and employment records
system as an employee, excluding consultants, advisors and independent
contractors, whose Compensation, when annualized, exceeds the Threshold Limit.

 



--------------------------------------------------------------------------------



 



     
Employer
  The entity within the Company that employs the Participant.
 
   
Employer Matching
Amounts
  Money or property added to the Participant’s account as provided in
Section 3.2.
 
   
Participant
  Any Employee who meets the eligibility requirements of the Plan, who elects to
enroll under the Plan, and for whom Deferrals are currently being made under the
Plan or for whom Deferrals were previously made under the Plan which have not
been distributed.
 
   
Payment Event
  The time when the Participant may receive the benefits deferred under the Plan
as described in Section 6.2.
 
   
Payment Term
  The form and duration of any payment to a participant or beneficiary as
described in Section 6.2.
 
   
Plan Administrator
  The Benefit Administration Committee as selected by the Chief Executive
Officer and Chief Financial Officer of the Company to manage the plan.
 
   
Plan Record Keeper
  The person(s) or entity named as such by the Plan Administrator.
 
   
Plan Year
  January 1 to December 31 of a calendar year.
 
   
Savings Plan
  The Savings Plan for Employees of Consumers Energy and other CMS Energy
Companies.
 
   
Separation from
Service
  If an Employee retires or otherwise has a separation from service from the
Company as defined under Code Section 409A and any applicable regulations. The
Plan Administrator will determine, consistent with the requirements of Code
Section 409A and any applicable regulations, to what extent a person on a leave
of absence, including on paid sick leave pursuant to Company policy, has
incurred a Separation from Service.
 
   
Threshold Limit
  The amount as determined by the Secretary of the Treasury above which annual
compensation is disregarded for qualified plans. As of January 1, 2007, the
Threshold Limit was $225,000.

SECTION 2. ELIGIBILITY AND ENROLLMENT
2.1 Eligibility. Each Employee is eligible to become a Participant on the date
of employment, or if later, the first of the month following when the Employee
first has annualized Compensation in excess of the Threshold Limit. A
Participant will no longer be permitted to make contributions to this Plan as of
the end of any Plan Year when his or her annualized Compensation falls below the
Threshold Limit.
2.2 Enrollment. An Employee may enroll during an enrollment period prior to the
start of each Plan Year. A new Employee may enroll within 30 days of the date of
employment. An Employee may enroll within 30 days of first becoming eligible to
participate in the Plan for the initial Plan Year of his or her participation.
The foregoing provisions allowing late elections by new Employees and newly
eligible Employees shall apply only to the extent permitted by Code Section
409A.

2



--------------------------------------------------------------------------------



 



2.3 Procedure. An Employee must enroll in the Plan by completing the application
for participation. Such application may, at the election of the Company or the
Plan Record Keeper, be in an electronic format. Completion of the application by
the Employee shall constitute an acceptance of the terms and conditions of the
Plan.
SECTION 3. DEFERRALS
3.1 Deferrals. Upon enrolling in the Plan, each Participant may elect to defer a
portion of his or her Compensation that is in excess of the Threshold Limit. The
Deferral amount shall not be less than 1% or greater than 6% of his or her
Compensation in excess of the Threshold Limit. A deferral election applies to
one Plan Year.
Deferral elections made during the enrollment period immediately prior to the
start of a Plan Year shall apply to Compensation received during that coming
Plan Year. A deferral election made during one of the 30-day periods described
at 2.1 above shall apply to Compensation paid for services to be rendered during
the portion of the Plan Year following the deferral election.
Any such deferral election shall become irrevocable as to the applicable Plan
Year’s Compensation as of the last permissible date for making such an election
under Code Section 409A.
3.2 Employer Matching Amounts. Not less frequently than annually, the Company
shall add an amount to the Participant’s Deferral which is equal to 60% of the
amount deferred by the Participant under the Plan. (Prior to September 1, 2005,
the Employer Matching Amount was equal to 50%). At no time will the applicable
rate for the Employer Matching Amounts hereunder exceed the then current rate of
match under the Savings Plan, and no Employer Matching Amounts will be
contributed to the Participant Account for any period in which the company match
under the Savings Plan is suspended or terminated. The employee share of any
applicable FICA, FUTA and other applicable taxes for any Deferrals and Employer
Matching Amounts will be deducted from the Participant’s pay at the time of any
Deferral.
3.3 Additional Deferral. A Participant may elect to defer an additional amount
(in excess of the 6% deferral under Section 3.1 above) into the Plan, up to a
maximum of 50% of his or her Compensation. The election of any additional
deferral will be made in accordance with Section 3.1. The deferral will be
subject to its own Payment Election as described under Section 6 and will be
consistent with the provisions of Section 6.1. Any such Additional Deferral will
not receive any Employer Matching Amounts.
SECTION 4 INVESTMENTS
4.1 Designation of Investments. At the time of electing a Deferral under the
Plan, the Participant shall specify the proportions of the Deferral to be
invested among the various options available as investments under the Plan. A
Participant who has previously deferred amounts under a nonqualified deferred
compensation plan of the Company will automatically have his or her existing
investment profile apply to this Deferral also.

3



--------------------------------------------------------------------------------



 



All determinations of the available investments by the Plan Administrator are
final and binding upon the Participants. If a Participant fails to make an
investment election, then such amounts shall be accounted for as if contributed
to a lifestyle fund (as that term is defined in the Savings Plan) with a date
that is applicable to the Participant’s age 65, rounded up, or such other
investments as determined by the Plan Administrator.
4.2 Changes in Investment Elections. All investment elections may be changed at
the Participant’s election subject to any applicable restrictions imposed by the
Plan Administrator, the Plan Record Keeper or by any laws and regulations.
4.3 Determination of Investment Earnings. All gains and losses will be based
upon the performance of the investments selected by the participant from the
date any Deferral or Employer Matching Amount is first credited to the
Participant’s Account. If the Company elects to fund its obligation for its
convenience as described in Section 8.5, then investment performance will be the
Account Balance as reported by the Plan Record Keeper.
SECTION 5 VESTING AND RECOUPMENT
5.1 Vesting of Employer Matching Amounts. Employer Matching Amounts and any
related earnings do not vest until such time as the Participant has been
employed by the Company for not less than five full calendar years.
Notwithstanding the above, if a Participant dies or becomes disabled, as that
term is defined under Code Section 409A and any applicable regulations, the
Matching Employer Amounts and any related earnings will vest as of the date of
the Participant’s death or disability. For purposes of vesting, all periods of
service with an Employer are counted and completion of 12 months of employment,
whether or not continuous, counts as one year of vesting under this Plan.
5.2 Recoupment. Any Matching Employer Amounts are also subject to recoupment
under the CMS Energy Recoupment Policy Relating to Financial Restatements.
SECTION 6. PAYMENT ELECTIONS
6.1 Payment Elections. At the time the Employee makes a deferral election to
participate in the Plan as described in Section 3.1 and/or 3.3, such Employee
must select the Payment Event and Payment Term applicable to the Deferral and
the Employer Matching Amounts for the Plan Year, as well as any earnings or
income attributable to such amounts. Such Payment Options must be in accordance
with the provisions of Section 6.2 and cannot be subsequently changed except as
permitted under Section 6.3.
6.2 Payment Options.
(a) Payment Events. Each Participant must annually select one or more Payment
Events from the following choices for each contribution including Deferrals,
Employer Matching Amounts and/or Additional Deferrals. Such election must be
made at the time the deferral election is made:

4



--------------------------------------------------------------------------------



 



  (i)   Separation from Service for any reason other than death. Payment will be
made, or begin in January of the year following Separation from Service or, if
later, the seventh month after the month of Separation from Service. Later
installments, if any, will be paid in January of the succeeding years;     (ii)
  Payment upon attainment of a date certain that is more than 5 years after the
last day of the applicable Plan Year. However, for amounts attributable to an
Additional Deferral, payment upon attainment of a date certain that is more than
one month after the last day of the applicable Plan Year. Later installments, if
any, will be paid in January of the succeeding years.     (iii)   The earlier of
(i) or (ii) above.

Any participant failing to make an election will be deemed to have elected
payment upon Separation from Service in accordance with 6.2(a)(i).
(b) Payment Term. Upon selecting a Payment Event, the Participant must also
elect how he or she wishes to receive any such payment from among the following
options (the Participant may elect a separate Payment Term for each Payment
Event elected):

  (i)   Payment in a single sum upon occurrence of the Payment Event.

  (ii)   Payment of a series of annual installment payments over a period from
two (2) years to fifteen (15) years following the Payment Event. Each
installment shall be equal to a fractional amount of the Account Balance the
numerator of which is one and the denominator of which is the number of
installment payments remaining. For example, a series of five installment
payments will result in a payout of one fifth of the Account Balance for the
first installment, one fourth of the Account Balance in the second installment,
one third of the Account Balance for the third installment, one half of the
Account Balance for the fourth installment and in the fifth installment the
Account Balance is paid in full. Each installment, because of gains and losses,
may not be identical to the prior installment.

Any participant failing to elect a Payment Term will be deemed to have elected a
single sum.
6.3 Changes to Payment Options. Once a Payment Option has been elected,
subsequent changes which would accelerate the receipt of benefits from the Plan
are not permitted, except that the Plan Administrator may at its discretion
accelerate payments to the extent permitted by Code Section 409A and applicable
regulations. A subsequent election to change the Payment Options related to a
Payment Event, in order to delay a payment or to change the form of a payment,
can be made when all of the following conditions are satisfied:
(a) such election may not take effect until at least 12 months after the date on
which the election is made;

5



--------------------------------------------------------------------------------



 



(b) the payment(s) with respect to which such election is made is deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made (or, in the case of installment payments under Section 6.2(b)(ii),
5 years from the date the first installment was scheduled to be paid); and
(c) such election must be made not less than 12 months before the date the
payment was previously scheduled to be made, (or, in the case of installment
payments under Section 6.2(b)(ii), 12 months before the first installment was
scheduled to be paid), if the Participant’s previous commencement date was a
specified date.
6.4 Payment Upon the Death of the Participant. In the event of the death of a
Participant prior to the start of any payments under the Plan, the Participant’s
named beneficiary or beneficiaries shall receive as soon as administratively
practicable but not later than 90 days after the Participant’s death, the entire
Account Balance. In the event of the death of a Participant after commencement
of benefits, the Participant’s named beneficiary or beneficiaries shall receive
in a single sum as soon as administratively practicable but not later than
90 days after the Participant’s death, the entire Account Balance remaining
under the Plan. If the Participant fails to name a beneficiary, or the
beneficiary predeceases the Participant, then the Participant’s estate will
receive, in a single sum as soon as administratively practicable but not later
than 90 days after the Participant’s death, the entire Account Balance. In no
event may any recipient designate a year of payment for an amount payable upon
the death of the Participant.
6.5 Payment in the Event of an Unforeseeable Emergency. The Participant may
request that payments of any vested amounts commence immediately upon the
occurrence of an unforeseeable emergency as that term is defined in Code
Section 409A and any applicable regulations. Generally, an unforeseeable
emergency is a severe financial hardship resulting from an illness or accident
of the Employee or the Employee’s spouse or dependent, loss of the Employee’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Employee.
A distribution on account of unforeseeable emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Employee’s
assets (without causing severe financial hardship), or by cessation of deferrals
under this arrangement, the Savings Plan or other arrangements. Distributions
because of an unforeseeable emergency shall not exceed the amount permitted
under Section 409A and are limited to the amount reasonably necessary to satisfy
the emergency need (after use of insurance proceeds, liquidation of assets,
etc.) plus an amount to pay taxes reasonably anticipated as a result of the
distribution. In the event any payment is made due to an unforeseeable
emergency, all deferral elections for the current Plan Year will cease and the
Participant will not be eligible to make any deferral elections under this Plan
for the following Plan Year. For any Participant receiving a hardship withdrawal
from the Savings Plan as permitted by the Code and the Savings Plan, all
deferral elections under this Plan for the current Plan Year will cease and the
Participant will not be eligible to make any deferral elections or receive
Employer Matching Amounts under this Plan for the following Plan Year.

6



--------------------------------------------------------------------------------



 



SECTION 7. NON-ALIENATION OF BENEFITS
7.1 Non-Alienation. Except as may be required by a domestic relations order
described in Code Section 414(p)(1)(B), in no event shall the Plan Administrator
pay or assign over any part of the interest of a Participant under the Plan, or
his or her beneficiary or beneficiaries, which is payable, distributable or
credited to his or her account, to any assignee or creditor of such Participant
or his or her beneficiary or beneficiaries. Prior to the time of distribution, a
Participant, his or her beneficiary or beneficiaries or legal representative
shall have no right by way of anticipation or otherwise to assign or otherwise
dispose of any interest which may be payable, distributable or credited to the
account of the Participant or his or her beneficiary or beneficiaries under the
Plan, and every attempted assignment or other disposition of such interest in
the Plan shall not be merely voidable but absolutely void.
SECTION 8. ADMINISTRATION
8.1 Plan Administrator. The Plan Administrator shall have authority to take
necessary actions to implement the Plan and is granted full discretionary
authority to apply the terms of the Plan, make administrative rulings, interpret
the Plan and make any other determinations with respect to all aspects of the
Plan. Any Participant with a claim under the Plan must make a written request
within 60 days to the Plan Administrator for a determination on the claim. If
the claim involves a benefit or issue relevant to an individual who has been
appointed to serve on the Benefits Administration Committee, the individual so
affected shall not participate in the determination. The Plan Administrator may
hire such experts, accountants, or attorneys as it deems necessary to make a
decision and may rely on the opinion of such persons in making a determination.
The Plan Administrator shall notify the Participant of its determination in
writing within 60 days of the claim unless the Plan Administrator advises the
Participant that it requires additional time (not to exceed 90 days) to complete
its investigation. The Participant may, within 60 days from the date the
determination was mailed to the Participant, request a redetermination of the
matter, and provide any additional information for the Plan Administrator to
consider in its redetermination. The Plan Administrator will issue its opinion
within 60 days of the request for redetermination, unless the Plan administrator
advises the Participant that it requires additional time (not to exceed 90 days)
to complete its reconsideration of the matter.
8.2 Administrative Expenses. Any administrative expenses, costs, charges or
fees, to the extent not paid by the Company are to be charged to the Participant
Accounts in accordance with the Plan Record Keeper’s normal procedures.
8.3 Amendment or Termination of the Plan. The Company may amend or terminate the
Plan at any time. Upon termination, any amount accrued under the Plan and vested
will remain in the Plan and be paid out in accordance with the Payment Elections
previously selected, but no further Deferrals or Employer Matching Amounts will
be made to the Plan. The Plan Administrator is authorized to make any amendments
that are deemed necessary or desirable to comply with any applicable laws,
regulations or orders or as may be advised by counsel or to clarify the terms
and operation of the Plan. Notwithstanding the above, the Company may terminate
the Plan and accelerate any benefits under the Plan, at its discretion, if it
acts consistent in all manners with the requirements of Code Section 409A and
any applicable regulations, with respect to when a terminated plan may
accelerate payment to a Participant.

7



--------------------------------------------------------------------------------



 



8.4 Naming a Beneficiary. A Participant may at any time file a beneficiary
designation with the Company or the Plan Record Keeper. Only one such
beneficiary designation, the most recent received by the Plan Record Keeper, is
effective at any time. No beneficiary designation is effective until it is
received and accepted by the Company or the Plan Record Keeper. If a Participant
fails to name a beneficiary or if the beneficiary predeceases the Participant,
any benefit accrued under the Plan will be paid to the Participant’s estate. A
Participant must name a separate beneficiary for each Account Balance Plan.
8.5 Funding Status. This is an unfunded nonqualified deferred compensation plan.
To the extent the Company elects to place funds with a trustee to pay its future
obligations under this Plan such amounts are placed for the convenience of the
Company, remain the property of the Company and the Participant shall have no
right to such funds until properly paid in accordance with the provisions of
this Plan. For administrative ease and convenience, such amounts may be referred
to as Participant Accounts, but as such are a notional account only and are not
the property of the Participant. Such amounts are subject to the claims of the
creditors of the Company.

         
ATTEST:
  CMS ENERGY CORPORATION    
 
       
/s/
  /s/    
 
       
Vice President and Secretary
  Chief Executive Officer    
 
  CMS Energy and Consumers Energy    
 
       
Date: _____________
       

8